DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed June 28, 2022.

Drawings
The objection to the drawings under 37 CFR 1.83(a) has been withdrawn due to  the amendment filed.

Specification
The objection to the title of the invention has been withdrawn due to  the amendment filed.

Claim Objections
Claims 16 and 20 are objected to because of the following informalities:  “exposing” should have been exposed in line 3 of claim 16; and page 8, line 3 of claim 20.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9, 12-13, 15-16 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US 2022/0093015 A1) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In regard to claim 1, Park teaches a display device 100 comprising: an electronic panel 210: a window 222 attached to the electronic panel 210: an optical sheet 221 disposed between the electronic panel 210 and the window 222 and having a recessed area D_F defined therein extending toward a center of the optical sheet 221; and a stress control member 411 coupled to the electronic panel 210, wherein the electronic panel 210 comprises: a first non-bending area MR overlapping the optical sheet 221 and overlapping at least part of the recessed area D_F; a bending area BR configured to be bent relative to the first non-bending area MR; and a second non-bending area SR extending from the bending area BR and opposing the first non-bending area MR, wherein the stress control member 411 overlaps with at least part of the recessed area D_R at least a portion of the bending area BR, and at least a portion of the second non-bending area SR, respectively (Figure 4, pages 5-10, paragraphs [0038]-[0128]).
In regard to claim 2, Park teaches the optical sheet 221 having an edge aligned with an edge of the first non-bending area MR overlapping the optical sheet 221 and another edge not aligned with the edge of the first non-bending area MR overlapping the at least part of the recessed area D_R (Figure 4, pages 5-10, paragraphs [0038]-[0128]).
In regard to claim  3, Park teaches the another edge of the optical sheet 221 comprising an edge of the recessed area D_R (Figure 4, pages 5-10, paragraphs [0038]-[0128]).
In regard to claim 4, Park teaches the recessed area D_R having a width greater than a width of the stress control layer 411 in a first direction substantially parallel to a bending axis of the bending area BR (Figure 4, pages 5-10, paragraphs [0038]-[0128]).
In regard to claim 5, change only in form, proportions, or degree or substitution of equivalent, doing substantially the same thing in the same way by substantially the same means with better results is not such an invention as will sustain a patent.  Higley v. Brenner, 387 F.2d 855, 128 U.S. App. D.C. 290 (1967).  Also, where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, burden is on Applicant to show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
In regard to claim 9, Park teaches the bending area BR overlapping the at least part of the recessed area (Figure 4, pages 5-10, paragraphs [0038]-[0128]).  In regard to the bending area BR  having a length of about 0.36 mm in a second direction extending to the bending area from the first non-bending area D_R, where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, burden is on Applicant to show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
In regard to claim 12, Park teaches the electronic panel 210 further comprises:  a display panel (See page 5, paragraph [0043]); and an input sensor 230 directly disposed on an upper surface of the display panel (See page 5, paragraph [0043]) (Figure 4, pages 5-10, paragraphs [0038]-[0128]).
In regard to claim 13, Park teaches a driving control module 422 connected to the second non-bending area SR to control electronic components included in the electronic panel 210 (Figure 4, pages 5-10, paragraphs [0038]-[0128]).
In regard to claim 15, Park teaches a display device 100 comprising:  a display panel 210 comprising a first non-bending area MR, a bending area BR extending from the first non-bending area MR, and a second non-bending area SR extending from the bending area BR and opposing the first non-bending area MR; an optical sheet 221 disposed on the display panel 210 in a position overlapping the first non-bending area MR, and having a recessed area D_R exposing at least part of the first non-bending area SR: a stress control member 411 disposed on the display panel 210 and overlapping with at least a portion of the first non-bending area MR exposed by the recessed area D_R, at least a portion of the bending area BR, and at least a portion of the second non-bending area SR; and a window 222 disposed on the optical sheet 221, wherein the recessed area D_R has a maximum width which is smaller than a width of the first non-bending area MR and greater than a width of the stress control member 411 in a first direction substantially parallel to a bending axis  B1 of the bending area BR (Figure 4, pages 5-10, paragraphs [0038]-[0128]).
In regard to claim 16, Park teaches the optical sheet 221 having a first an edge aligned with an edge of the first non-bending area MR overlapping the optical sheet 221 and another edge not aligned with the first non-bending area MR exposed by the recessed  area D_R (Figure 4, pages 5-10, paragraphs [0038]-[0128]).
In regard to claim 20, Park teaches a display device 100 comprising:  a display panel 210 comprising a first non-bending area MR, a bending area BR extending from the first non-bending area MR, and a second non-bending area SR extending from the bending area BR and opposing the first non-bending area MR; an optical sheet 221 disposed on the display panel 210, overlapping with  the first non-bending area MR, and having a recessed area D_R exposing at least part of the first non-bending area MR; a stress control member 411 disposed on the display panel 210 and overlapping with the first non-bending area MR exposed by the recessed area D_R, the bending area BR, and the second non-bending area SR, respectively; and a window 222 disposed on the optical sheet 221, wherein the optical sheet 221 having . 

Allowable Subject Matter
Claims 6, 10, 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 7-8 are objected to as being dependent upon objected claim 6.  Claim 11 is objected to as being dependent upon objected claim 10.  Claims 18-19 are objected to as being dependent upon objected claim 17.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Im et al. (US 2021/0174111 A1)		Park (US 2019/0339741 A1)
Park (US 2019/0340959 A1)		Park (US 2019/0355927 A1)
Park (US 2021/0184162 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
September 1, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822